Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 12-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
12 recites the limitation "the electrode" in line 4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-4, 7-8, 11-13 and 15 are rejected under 35 U.S.C. 102(a1) as being anticipated by McIver et al. (Patent No. US 9,514,917 B1; hereinafter McIver).
Regarding Claim 1, McIver teaches a detection system for detecting an electric arc hazard (See abstract) related to a wafer (wafer 11 in Fig. 1; See Col. 2, Lines 35-50), the detection system comprising:
a measurement unit (meter 52 in Fig.. 1; See Col. 11, Lines 15-25);
an electrode (22 in fig.. 1; See Col. 3, Lines 30-40); and

wherein the measurement unit is configured to provide a measurement result (meter 52 in Fig.. 1; See Col. 11, Lines 15-25) by measuring an electrical parameter of the electrode (electrode gap 28 is between electrodes 22 in Fig. 1; See Col. 11, Lines 15-25) during a test period (at defined time; See Co. 9, Lines 10-15), while the wafer is moved in relation to the electrode (electrode gap is changed, therefore if the electrodes 22 are moved, wafer 11 is also moved relative to electrode; See Col. 13, Lines 5-15, Col. 14, Lines 10-15), and while a certain electrical field (electric field is for breakdown voltage; See Col. 3, Lines 40-45) is formed between the electrode and the wafer (electrical power is generated between electrode and wafer 11 in fig. 1; See Col. 11, Lines 19-30; Col. 13, Lines 40-65); 
wherein the certain electrical field induces (See Col. 13, Lines 5-10) detached ends of partially detached conductive elements of the wafer to move away from the wafer (electrode voltage and electrode gap is set, therefore it is interpreted that electrode gap and voltage is set near breakdown voltage and detached end is created therefore to move the electrodes 22 from the wafer 11 in fig. 1; See Col. 13, Lines 5-40); and
wherein the processing unit is configured to determine an existence of the electric arc hazard based on the measurement result (See Col. 11, Lines 20-45, Col. 13, Lines 30-65, Col. 14, Lines 30-40).
Regarding Claim 2, McIver teaches the detection system according to claim 1 further comprising a wafer support unit (housing 40 and 12 in fig. 1) that is configured to support the wafer and to move the wafer in relation to the electrode (certain gap 28 between electrodes 22 is maintained in Fig. 1; See Col. 3, Lines 30-40; Col. 13, Lines 5-15) during the test period (at defined time; See Co. 9, Lines 10-15).
Regarding Claim 3, McIver teaches the detection system according to claim 2 wherein the wafer support unit (housing 40 and 12 in fig. 1) is configured to support the wafer without flattening the wafer (electrodes are moved, therefore wafer 11 in Fig. 1 is not moved and is not flattened; See Col. 3, Lines 30-40; Col. 13, Lines 5-15).
Regarding Claim 4, McIver teaches the detection system according to claim 1 further comprising a supply unit (source 60 in fig. 1) that is electrically coupled to the electrode and to the wafer, and is configured to maintain the certain electrical field between the electrode and the wafer (See Col. 9, Lines 10-45).
Regarding Claim 7, McIver teaches the detection system according to claim 1 wherein the electrode is supported by a support unit (support unit 40 in Fig. 1 supports electrodes 22) and is positioned above a path of the wafer (electrodes 22 are positioned above the path 12 of wafer 11 in Fig. 1) during the test period (at defined time; See Co. 9, Lines 10-15).
Regarding Claim 8, McIver teaches the detection system according to claim 1 wherein the electrode is supported by a support unit (support unit 40 in Fig. 1 supports electrodes 22) and is configured to surround the wafer (path 40 of electrodes 22 surrounds the path 12 of wafer 11 in Fig. 1) during the test period (at defined time; See Co. 9, Lines 10-15).
Regarding Claim 11, McIver teaches the detection system according to claim 1 wherein the processing unit (58 in fig. 1) is configured to determine an allowable electrical field range to be applied on the wafer during a charged particle beam evaluation of the wafer (See Col. 11, Lines 25-35).
Regarding Claim 12, McIver teaches a method for detecting an electric arc hazard (See abstract) related to a wafer (wafer 11 in Fig. 1; See Col. 2, Lines 35-50), the method comprising:
providing a measurement result (meter 52 in Fig. 1 provides measurement; See Col. 11, Lines 15-25), by a measurement unit (meter 52 in Fig.. 1; See Col. 11, Lines 15-25) and by measuring an electrical parameter of the electrode (electrode 22 in fig.. 1; See Col. 3, Lines 30-40) during a test period (at defined time; See Co. 9, Lines 10-15), while the wafer is moved in relation to the electrode (electrode gap is changed, therefore if the electrodes 22 are moved, wafer 11 is also moved relative to electrode; See Col. 13, Lines 5-15, Col. 14, Lines 10-15), and while a certain electrical field (electric field is for breakdown voltage; See Col. 3, Lines 40-45) is formed between the electrode and the wafer (electrical power is generated between electrode and wafer 11 in fig. 1; See Col. 11, Lines 19-30; Col. 13, Lines 40-65); 

determining, by a processing unit (58 in fig. 1; See Col. 11, Lines 20-30), an existence of the electric arc hazard based on the measurement result (See Col. 11, Lines 20-45, Col. 13, Lines 30-65, Col. 14, Lines 30-40).
Regarding Claim 13, McIver teaches the method according to claim 11 further comprising forming the certain electrical field between the electrode and the wafer (See Col. 9, Lines 10-45).
Regarding Claim 15, McIver teaches a non-transitory computer readable medium that stores instructions (See Col. 11, Lines 20-25) for:
  	 providing a measurement result, (meter 52 in Fig.. 1; See Col. 11, Lines 15-25) by measuring an electrical parameter of an electrode (electrode gap 28 is between electrodes 22 in Fig. 1; See Col. 11, Lines 15-25) during a test period (at defined time; See Co. 9, Lines 10-15), while a wafer is moved in relation to the electrode (electrode gap is changed, therefore if the electrodes 22 are moved, wafer 11 is also moved relative to electrode; See Col. 13, Lines 5-15, Col. 14, Lines 10-15), and while a certain electrical field (electric field is for breakdown voltage; See Col. 3, Lines 40-45) is 
wherein the certain electrical field induces (See Col. 13, Lines 5-10) detached ends of partially detached conductive elements of the wafer to move away from the wafer (electrode voltage and electrode gap is set, therefore it is interpreted that electrode gap and voltage is set near breakdown voltage and detached end is created therefore to move the electrodes 22 from the wafer 11 in fig. 1; See Col. 13, Lines 5-40); and 
determining, by a processing unit (58 in fig. 1; See Col. 11, Lines 20-30), an existence of an electric arc hazard based on the measurement result (See Col. 11, Lines 20-45, Col. 13, Lines 30-65, Col. 14, Lines 30-40).

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 5-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McIver in view of MARRA et al. (Pub NO. US 2019/0381516 A1; hereinafter Marra).
Regarding Claim 5, McIver teaches the detection system according to claim 1 wherein the measurement unit is a current meter (meter 52 in Fig. 1 is current meter; See Col. 11, Lines 28-30), during the test period (at defined time; See Co. 9, Lines 10-15).
McIver is silent about current meter configured to measure a leakage current from the electrode to the wafer.
Marra teaches current meter measures leakage current flowing through electrodes (See [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of McIver and Marra, by using current meter configured to measure a leakage current from the electrode to the wafer in order to measure average electric current leakage (Marra; [0078]).
Regarding Claim 6, McIver teaches the detection system according to claim 5 wherein the measurement unit (meter 52 in Fig. 1 is current meter; See Col. 11, Lines 28-30), during the test period (at defined time; See Co. 9, Lines 10-15), while 
McIver is silent about measurement unit configured to measure a leakage current from the electrode to the wafer.
Marra teaches current meter measures leakage current flowing through electrodes (See [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of McIver and Marra, by using measurement unit configured to measure a leakage current from the electrode to the wafer in order to measure average electric current leakage (Marra; [0078]).
Regarding Claim 14, McIver teaches the method according to claim 11 further comprising, the measurement unit is a current meter (meter 52 in Fig. 1 is current meter; See Col. 11, Lines 28-30), during the test period (at defined time; See Co. 9, Lines 10-15).
McIver is silent about measuring a leakage current from the electrode to the wafer.
Marra teaches current meter measures leakage current flowing through electrodes (See [0078]).
.

Allowable Subject Matter

9. 	Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 9, none of the prior art fairly teaches or suggests the detection system according to claim 1 further comprising at least one additional electrode; wherein the electrode is supported by a support unit and is positioned above a path of the wafer during a first part of the test period; and wherein the at least one additional electrode is supported by at least one additional support unit and is configured to surround the wafer during a second part of the test period.
Claim 10 depends on claim 9, therefore claim 10 also have allowable subject matter.


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. Henke et al. (Pub No. US 2011/0222191 A1) discloses Two Terminal ARC Suppressor.
b. Zeller et al. (Pub No. US 2018/0145496 A1) discloses Methods and Systems for Evaluating ARC Flash Exposure Hazard.
c. Nippa et al (Pub NO. US 2004/0131303 A1) discloses first electrode and additional electrode but doesn’t teach wafer testing and electrode is positioned above a path of the wafer during a first part of the test period; and at least one additional is configured to surround the wafer during a second part of the test period.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399.  The examiner can normally be reached on Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Phan Huy can be reached on 571-270-0399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867